                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                                 AIKEN DIVISION

Ameen Abdullah Muhammad,           )           Case No. 1:19-cv-00160-DCC
                                   )
                   Petitioner,     )
                                   )
v.                                 )                       ORDER
                                   )
General Sessions, Hannah P. Marsh, )
Bethany Homan,                     )
                                   )
                   Respondents.    )
________________________________ )

      Petitioner, proceeding pro se, is seeking habeas corpus relief pursuant to 28

U.S.C. ' 2241. ECF No. 1. In accordance with 28 U.S.C. ' 636(b) and Local Civil Rule

73.02(B)(2), (D.S.C.), this matter was referred to United States Magistrate Judge Shiva

V. Hodges for pre-trial proceedings and a Report and Recommendation (AReport@). The

Magistrate Judge warned Petitioner that his Petition was subject to summary dismissal

and directed him to file an Amended Petition. Petitioner filed an Amended Petition. On

February 6, 2019, the Magistrate Judge issued a Report recommending that the

Amended Petition be dismissed with prejudice. ECF No. 13. The Magistrate Judge

advised Petitioner of the procedures and requirements for filing objections to the Report

and the serious consequences if he failed to do so. Petitioner has filed no objections,

and the time to do so has passed.
       The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the Report’s

recommendation. However, the Court believes it is more appropriate to dismiss this

action without prejudice. Accordingly, this action is dismissed without prejudice pursuant

to Younger v. Harris, 401 U.S. 37 (1971).

       IT IS SO ORDERED.

                                                        s/ Donald C. Coggins, Jr.
                                                        United States District Judge
May 13, 2019
Spartanburg, South Carolina
                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.
